Title: Extract from Proceedings of the American Commissioners, 8 February 1785
From: American Commissioners
To: 



Paris Febry. 8th. 1785

About this time came to hand through the French Post Office thirteen large Packets all of them addressed, “A Messieurs Messrs. Les Deputés des Etats Unis de l’Amerique a Paris”: containing the Minutes of the Proceedings of the Court of Admiralty at the Cape, and the adjudications as legal prizes of an equal number of British Vessels captured by armed Vessels belonging to the United States of America during the late war; which said prizes were ordered to be disposed of for the benifit of the Captors, until it should be otherwise determined by the American Ministers at the Court of Versailles. Whereupon the Ministers Plenipotentiary of the United  States have thought proper that the aforesaid Papers should be deposited in the office of the Minister actually resident at that Court; which was done accordingly.
